This opinion is subject to administrative correction before final disposition.




                                 Before
                  TANG, LAWRENCE, and J. STEPHENS,
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Sean M. GEVERO
       Electrician’s Mate (Nuclear) Second Class (E-5), U.S. Navy
                               Appellant

                              No. 201900148

                         Decided: 27 November 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Sentence adjudged 14 February 2019 by a special court-martial con-
   vened at Fleet Activities Yokosuka, Japan, consisting of a military
   judge sitting alone. Military Judge: Captain Stephen C. Reyes, JAGC,
   USN. Sentence approved by the convening authority: reduction to E-1,
   confinement for 90 days, and a bad-conduct discharge. 1

   For Appellant: Lieutenant Daniel E. Rosinski, JAGC, USN.

   For Appellee: Brian K. Keller, Esq.

                          _________________________




   1  The convening authority suspended the adjudged bad-conduct discharge pursu-
ant to a pretrial agreement.
                 United States v. Gevero, NMCCA No. 201900148


           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately
reflect the disposition of all charges and specifications.
    Appellant pleaded not guilty to Specification 1 of the sole Charge, Article
112a, wrongful distribution of lysergic acid diethylamide, but guilty to the
lesser-included offense, possession with intent to distribute lysergic acid
diethylamide. However, the CMO is silent on the resolution of the original
greater offense of wrongful distribution despite both the military judge’s
grant of the Government’s motion before findings to withdraw and dismiss
this greater offense language without prejudice to ripen into prejudice upon
completion of appellate review and the express terms of the pretrial agree-
ment (PTA). 2
    The appellant is entitled to have court-martial records that correctly re-
flect the content of his proceeding. 3 Accordingly, the supplemental CMO shall
properly reflect the disposition of the language in Specification I of the sole
Charge.




   2  Record at 299; Appellate Exhibit 21 at 4. In the PTA, the convening authority
agreed to “withdraw the language of the offense to which [Appellant pleaded] not
guilty” and to dismiss “without prejudice, to ripen into prejudice upon completion of
appellate review in which the findings and sentence are upheld.”
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).




                                           2
         United States v. Gevero, NMCCA No. 201900148


The findings and sentence are AFFIRMED.


                        FOR THE COURT:




                        RODGER A. DREW, JR.
                        Clerk of Court




                              3